Name: 2005/682/EC, Euratom:Council Decision of 20 September 2005 delegating to the Deputy Secretary-General the power to issue laissez-passer to officials of the General Secretariat of the Council
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service
 Date Published: 2006-06-21; 2005-10-04

 4.10.2005 EN Official Journal of the European Union L 258/4 COUNCIL DECISION of 20 September 2005 delegating to the Deputy Secretary-General the power to issue laissez-passer to officials of the General Secretariat of the Council (2005/682/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 207(2) thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities of 8 April 1965, and in particular Article 7(1) thereof, Having regard to the Staff Regulations of officials and the Conditions of employment of other servants of the European Communities, laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom) No 723/2004 (2), and in particular Article 23 of the Staff Regulations and Article 11 of the Conditions of employment of their servants, Whereas: (1) Pursuant to Article 7(1) of the Protocol on the Privileges and Immunities of the European Communities, it is for the President of the Council to issue laissez-passer to officials and other servants of the General Secretariat of the Council, in accordance with the conditions laid down in Article 23 of the Staff Regulations. (2) The President of the Council should delegate this power to the Deputy Secretary-General of the Council, HAS DECIDED AS FOLLOWS: Article 1 The powers conferred on the President of the Council by Article 7(1) of the Protocol on the Privileges and Immunities of the European Communities for the issuing of laissez-passer to officials and other servants of the General Secretariat of the Council shall be exercised by the Deputy Secretary-General of the Council. The Deputy Secretary-General shall be authorised to delegate these powers to the Director-General of Administration. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 124, 27.4.2004, p. 1.